
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 02-864; MB Docket No. 02-76; RM-10405] 
        Radio Broadcasting Services; Crisfield, MD
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on the proposed substitution of Channel 250A for Channel 245A at station WBEY(FM), Crisfield, Maryland. This channel change will allow Station WBEY to avoid ducting interference and to operate with maximum Class A FM facilities. Coordinates used for this proposal are 37-55-13 NL and 75-41-59 WL. 
        
        
          DATES:
          Comments must be filed on or before June 3, 2002, and reply comments on or before June 18, 2002. 
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, as follows: Law Office of Lauren A. Colby; 10 E. Fourth Street; P.O. Box 113; Frederick, Maryland 21705-0113. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          R. Barthen Gorman, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 02-76, adopted April 3, 2002, and released April 12, 2002. The full text of this Commission decision is available for inspection and copying during regular business hours in the FCC's Reference Information Center at Portals II, 445 12th Street, SW, CY-A257, Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractors, Qualex International, Portals II, 445 12th Street, SW, Room CY-B402, Washington DC, 20554, telephone 202-863-2893, facsimile 202-863-2898, or via e-mail qualexint@aol.com.
        
        The provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR § 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR §§ 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for Part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. §§ 154, 303, 334 and 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under Maryland, is amended by adding Channel 250A, Crisfield, and removing Channel 245A at Crisfield. 
          
          
            Federal Communications Commission. 
            John A. Karousos, 
            Assistant Chief, Audio Division, Office of Broadcast License Policy, Media Bureau. 
          
        
      
      [FR Doc. 02-10163 Filed 4-24-02; 8:45 am] 
      BILLING CODE 6712-01-U
    
  